Tlie court does not conceive that any of tlie errors assigned in this cause are material, except as to the sum for which the replevy bond has been taken. In the bond the sheriff has included nearly full commission, and by law he was only entitled to half commission; he has also included fifty cents for taking the bond, when nothing was allowed by law for that service. These illegal charges added together amount to 6s. 10d., to which amount the bond is taken for too much.
Wherefore, conformably to a judgment of this court in the case of Turley against Owings & Co., it is adjudged and ordered, that the said judgment be affirmed; and that the defendant in this court, on entering or causing to be entered, a credit on the said replevy bond for the sum of 6s. 10d., may take out an execution for the balance and interest thereon. And as when an execution issued, on this erroneous replevy bond (which had not been taken out before the writ of error was obtained), the credit now directed by the court might have been endorsed, and the omitting then to do so could only have produced actual injustice. It is further adjudged and ordered, that each party do pay his own costs in this behalf expended, which is ordered to be certified to the said court.